Citation Nr: 1450806	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, mood disorder, depressive disorder not otherwise specified, and adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the June 2010 rating decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include diagnoses of major depressive disorder (MDD), mood disorder, depressive disorder not otherwise specified (NOS), and adjustment disorder with depressed mood.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, mood disorder, depressive disorder NOS, and adjustment disorder with depressed mood.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to a nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2004 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his current acquired psychiatric disorder was caused or aggravated by his active duty service, to include his deployment to Grenada, and familial problems aggravated by the extension of his overseas duty.  See August 2013 Travel Board hearing testimony.  Although some service personnel records are associated with the claims file, it does not appear that the Veteran's complete service personnel records are of record, to include those regarding the Veteran's discharge due to drug abuse.  See DD 214.  The Veteran testified that he did not have a drug or alcohol problem until after his deployment to Grenada.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's complete service personnel records.

The Board notes the Veteran testified at the August 2013 Travel Board hearing that he receives disability benefits from the Social Security Administration (SSA), due in part to an acquired psychiatric disorder.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In this instance, the Veteran testified that he did not undergo a mental health examination in conjunction with his SSA claim, and that SSA relied upon his VA mental health treatment records.  Accordingly, the Board concludes that the record does not establish a reasonable possibility that the SSA records are relevant to the claim on appeal, as they would be duplicative of the evidence of record.

The Veteran also testified at the August 2013 Travel Board hearing that he sought mental health treatment about two years after his separation from service, at the Memphis VA Medical Center (VAMC), and the outpatient clinic in Murfreesboro.  See also December 1998 VA psychology note (noting Veteran completed a substance abuse treatment program at Memphis VAMC).  There are currently no treatment records from the Memphis VAMC associated with the claims file, and records from Murfreesboro date back only to December 1998.  On remand, the AOJ should obtain all of the Veteran's VA treatment records from 1987 to present.

Finally, under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran's VA treatment records include current diagnoses of acquired psychiatric disorders, as outlined above; the Veteran has testified that his acquired psychiatric disorder is related to his active duty service, to include his deployment in Grenada; and the Veteran has submitted the certification which accompanied his award of the Army Achievement Medal for meritorious achievement in support of his division's deployment in Grenada.  Accordingly, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disability, to include whether there is a link between any current diagnosis and any in-service stressor.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the Veteran's complete service personnel records from the appropriate records repository.  Efforts to obtain these records should be documented in the claims folder.

The AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding relevant VA treatment records, to include from the Memphis VAMC and the outpatient clinic in Murfreesboro, from 1987 to the present.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, MDD, mood disorder, depressive disorder NOS, and adjustment disorder with depressed mood.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since March 2010.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  The examiner is to note the Veteran's reported stressor of fear due to chaos upon arriving in Grenada, as well as fear of guns and live ammunition going off around him.  See August 2013 Travel Board hearing testimony; May 2010 Veteran statement; April 2010 Veteran statement.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since March 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should address the Veteran's contentions that he experienced marital and family difficulties during active duty service, in part due to his overseas deployment being extended.  See August 2013 Travel Board hearing testimony; April 2010 Veteran statement.

e) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

